Citation Nr: 0818164	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-36 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1942 to October 1945 and from May 1951 to April 1953.  
He also served in the Air Force Reserve until 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In May 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

Hearing loss is manifested by auditory acuity level I in the 
right ear and auditory acuity level V in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss have not been met.  38U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in February 2005.  Where, as here, 
service connection has been granted and initial rating has 
been assigned, the claim of service connection have been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Once the claim of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, rating the disability, does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in June 2005 and in August 2006.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).



Factual Background 

On an Air Force biannual examination in August 1980, the 
puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 5, 
20, and 40, respectively; and in the LEFT ear 10, 5, 35, and 
55, respectively.  The puretone threshold average in the 
right ear was 19 and the average in the left ear was 26.

The record includes a private audiological evaluation dated 
in October 2004, which shows discrimination scores of 76 
percent in both ears.  

On VA audiological evaluation in June 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 35, 50, 60, 
and 65, respectively; and in the LEFT ear 30, 45, 70, and 75, 
respectively.  The puretone threshold average in the right 
ear was 53 and the average in the left ear was 55.  Speech 
discrimination in the right ear was 94 percent and 90 percent 
in the left ear.

On VA audiology consult in June 2006, the puretone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz in the RIGHT ear were 40, 50, 60, and 60, 
respectively; and in the LEFT ear 35, 45, 75, and 75, 
respectively.  The puretone threshold average in the right 
ear was 53 and the average in the left ear was 58.  Speech 
discrimination in the right ear was 100 percent and 96 
percent in the left ear.

On VA audiological evaluation in August 2006, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz in the RIGHT ear were 40, 55, 65, 
and 65, respectively; and in the LEFT ear 40, 45, 80, and 80, 
respectively.  The puretone threshold average in the right 
ear was 56 and the average in the left ear was 61.  Speech 
discrimination in the right ear was 92 percent and 72 percent 
in the left ear.



Applying the results to TABLE VI, the findings of the 
audiological evaluations in June 2005, in June 2006, and in 
August 2006 yield a numerical designation of I for the right 
ear as the average puretone decibel loss were 53, 53, and 56, 
respectively which is in the range of between 50 to 57 
average pure tone decibel loss, and the speech discrimination 
scores were 94 percent, 100 percent, and 92 percent 
respectively, all of which are in the range of between 92 and 
100 percent speech discrimination.  For the left ear, the 
average puretone decibel loss was 55, 58 and 61, and the 
speech discrimination scores were 90 percent, 96 percent, and 
72 percent, respectively.  Based on these findings, the 
lowest numerical designation is V, when the average puretone 
decibel loss of 61 is intersected in Table VI with the 72 
percent discrimination score.

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and V for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

For these reasons, the preponderance of the evidence is 
against the claim for a compensable rating for hearing loss 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

The veteran has complained that his productivity at work has 
decreased due to his hearing loss.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of hearing loss is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for hearing loss is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


